Exhibit 10.1 Agreement (Translation) Party A: Hong Kong Huaxia International Industrial Co., Ltd. Legal Representative: Liu, Changzhen ID number: 220502195508150039 Party B: Zhang, Fei ID number: 320830197612122075 Considering fixed assets purchased have not been delivered, Party A decides to return the fixed assets this quarter. However, the purchase funds have not been returned yet. So Party B agrees to postpone the repayment due date of $ 6,000,000 loan to June 30, 2014. Party A: Hong Kong Huaxia International Industrial Co., Ltd. (Stamped) Legal representative signature：/s/ Liu, Changzheng Party B: Zhang, Fei Signature:/s/ Zhang, Fei March 3, 2014
